



Exhibit 10.16


ALLIANT ENERGY CORPORATION
INTERSTATE POWER AND LIGHT COMPANY
WISCONSIN POWER AND LIGHT COMPANY


Summary of Compensation and Benefits for
Non-Employee Directors
Effective January 1, 2020


Effective January 1, 2020, the aggregate compensation for non-employee members
of the Board of Directors (the “Board”) of Alliant Energy Corporation,
Interstate Power and Light Company and Wisconsin Power and Light Company will be
as follows:
Non-employee members of the Board will be entitled to receive the following
annual retainers as applicable:
•$245,000 for each non-employee director;
•$25,000 for the Lead Independent Director of the Board;
•$20,000 for the Chairperson of the Audit Committee of the Board;
•$5,000 for each member of the Audit Committee of the Board other than the
Chairperson;
•
$15,000 for the Chairperson of each the Nominating and Governance Committee, the
Compensation and Personnel Committee and the Operations Committee of the Board.



Payments of all retainers shall be in cash and shall be paid quarterly in
advance.


Each director may, and is encouraged to, voluntarily elect an amount of any of
the cash compensation retainers to purchase common stock of Alliant Energy
Corporation under the Shareowner Direct Plan or to have an amount be deferred in
the Alliant Energy Deferred Compensation Plan Stock Account.


Alliant Energy Corporation maintains a Director’s Charitable Award Program for
directors who were elected or appointed to the Board on or prior to January 1,
2005. Under the Program, when a director dies, Alliant Energy Corporation will
donate a total of $500,000 to one qualified charitable organization or divide
that amount among a maximum of five qualified charitable organizations selected
by the individual director. All deductions for charitable contributions are
taken by Alliant Energy Corporation, and the donations are funded by Alliant
Energy Corporation through life insurance policies on the directors.


Directors are eligible to participate in the Alliant Energy Foundation, Inc.
(the “Foundation”) matching gift program, which is generally available to all
employees and retirees. Under this program, the Foundation matches 100% of
charitable donations over $50 to eligible charities up to a maximum of $3,500
per year for each director.


Directors are reimbursed for travel and other necessary expenses incurred in the
performance of their responsibilities as members of the Board of Directors.





